ACCEPTED
                                                                                                  01-14-01015-CV
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                              4/8/2015 3:31:14 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                           CLERK



                                     No. 01-14-01015-CV
                                                                                  FILED IN
                               IN THE COURT OF APPEALS                     1st COURT OF APPEALS
                                FOR THE FIRST DISTRICT                         HOUSTON, TEXAS
                                    HOUSTON, TEXAS                         4/8/2015 3:31:14 PM
                                                                           CHRISTOPHER A. PRINE
                                                                                   Clerk
                                        SANDRA NZE

                                           Appellant

                                               V.

                            UCHENNA NWABUEZE
                                   Appellee
_____________________________________________________________________________

  APPELLEE’S SECOND RESPONSE IN OPPOSITION TO APPELLANT’S SECOND
                    REQUEST FOR AN EXTENSION

       Comes Now the Appellee, Uchenna Nwabueze, by and through his attorney of record,
and presents this Second Response in Opposition to Appellant’s Second Request for an
Extension and in support of said Motion, Appellee would show the court the following:
       1. This is an appeal from an eviction case wherein Appellant was ordered by the Justice
          Court to vacate the premises in question. The County Court, on appeal, affirmed the
          Justice Court’s ruling and ordered Appellant to vacate the premises on or before
          December 31, 2014.
       2. This is Appellant’s second request for an extension. She filed a request, on her own,
          for an extension, in March 2015, and now in April 2015 has retained the services of
          an attorney who is also filing a request for an extension. The attorney’s reasons for
          the extension is that council has “previously scheduled depositions through April 28,
          2015.”
       3. Appellant’s constant request for extensions appear to be a clever way to continue to
          manipulate the judicial system, and is an overt strategy to continue to reside in a
          residence that she is not lawfully entitled to be in. She has successfully managed to
          reside in the residence without paying any rent for close to a year.
       Appellant has now retained the services of an attorney who is requesting an extension
because she is too busy to prepare a brief for this appeal.
       Appellee continues to suffer enormous financial hardship at the expense of the
Appellant’s continued manipulation and abuse of the appeal process. While this appeal is
pending Appellant continues to occupy the residence and not pay any rent or costs to Appellee.
       Any additional delays or extensions in this appeal will compound the enormous financial
hardship that Appellee is experiencing. Appellant’s request for an extension appears to be for no
other reason other than to delay, and to continue residing in the residence free of cost, not paying
any rent for as long as possible.
                 Therefore, Appellee requests that Appellant’s Second Request for an Extension be
       denied.


                                              Respectfully submitted,

                                              WHITE LAW OFFICE

                                              BY: ___ s/ Carlettte White
                                                     Carlette White,
                                                     P.O. Box
                                                     Sugar Land, Texas 77487
                                                     TBN: 21516430
                                                     281-203-0800
                                                     713-391-8724 fax
                                                     Whitelawoffice1@aol.com

                                                        ATTORNEY FOR APPELLEE


                                    CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been furnished by VIA email to
Appellant’s Attorney of Record on this 8th day of April, 2015.



                                                      BY: ___/s/ Carlettte White____________

                                                      Carlette White, Attorney for Plaintiff



                                                  2